Case 20-20425-GLT       Doc 282    Filed 04/30/21 Entered 04/30/21 11:44:14       Desc Main
                                  Document      Page 1 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                        Bankruptcy No. 20-20425-GLT

              Debtor.                            Chapter 11

 VIDEOMINING CORPORATION,                        Document No.

              Movant,                            Related to Doc. Nos. 274, 275, 277,
                                                 278 & 280
        vs.

 ENTERPRISE BANK, WHITE OAK
 BUSINESS CAPITAL, INC., AND
 THE INTERNAL REVENUE SERVICE,

              Respondents.
                                    STATUS REPORT

        AND NOW, comes VideoMining Corporation, the Debtor in the instant Chapter

 11 Case, by and through its Counsel, Robert O Lampl, John P. Lacher, Ryan J.

 Cooney, Sy O. Lampl and Alexander L. Holmquist and files this STATUS REPORT as

 follows:

        1.    Since yesterday’s hearing, the Debtor had further discussions with Keurig

 Dr Pepper, one its long-term customers about finalizing a sale that the Debtor originally

 expected to finalize by May 5, 2021. During the discussions, Keurig Dr. Pepper agreed

 to the final proposed scope of work. The total project cost is $170,000.00. It is possible

 that the Debtor will have a signed statement of work prior to today’s hearing.

        2.    In any event, the Debtor now estimates that it will be able to invoice Keurig

 Dr Pepper by May 4, 2021. Additionally, as result of the discussions, the Debtor no
Case 20-20425-GLT      Doc 282    Filed 04/30/21 Entered 04/30/21 11:44:14        Desc Main
                                 Document      Page 2 of 5



 longer considers this an “expected sale” but instead, a “confirmed sale pending

 documentation”.

         3.    Immediately upon invoicing Keurig Dr Pepper, the Debtor will be able to

 borrow $88,535.00 on its Enterprise Bank DIP Loan. As a reminder, pursuant to the

 terms of the DIP Loan, the Debtor is able to borrow 50% of its outstanding A/R plus

 $125,000, up to a maximum of $335,000.00.

         4.    With these funds, the Debtor will be able to pay its April payroll (albeit a

 few days late) along with additional operating expenses.

         5.    Attached hereto as Exhibit A, is a budget through May 14, 2021. The only

 sale reflected in this budget is the $170,000.00 Keurig Dr. Pepper sale. However, the

 Debtor does expect additional sales.

         6.    As a result of this development with Keurig Dr Pepper, the Debtor is

 withdrawing its request for a bridge loan as set forth in the Emergency Motion filed at

 ECF #274.

         7.    The Debtor is now only requesting that the Court authorize continued use

 of cash collateral and extend the maturity date of the Enterprise DIP Loan for just 14

 days in accordance with the proposed budget.

         8.    During those 14 days, the Debtor will negotiate with AGSM regarding the

 terms of its LOI, including but not limited to the total consideration and expected closing

 date.

         9.    The Debtor did communicate with AGSM after yesterday’s hearing and

 while AGSM was willing to have discussions about the terms of its LOI, AGSM was
Case 20-20425-GLT       Doc 282     Filed 04/30/21 Entered 04/30/21 11:44:14     Desc Main
                                   Document      Page 3 of 5



 unable to amend its LOI on such short notice especially as it was in the middle of a

 closing on another transaction.



                                                       Respectfully Submitted,



 Date: April 30, 2021                                  /s/ Robert O Lampl
                                                       ROBERT O LAMPL
                                                       PA I.D. #19809
                                                       JOHN P. LACHER
                                                       PA I.D. #62297
                                                       RYAN J. COONEY
                                                       PA I.D. #319213
                                                       SY O. LAMPL
                                                       PA I.D. # 324741
                                                       ALEXANDER L. HOLMQUIST
                                                       PA I.D. #314159
                                                       Counsel for the Debtors
                                                       223 Fourth Avenue, 4th Floor
                                                       Pittsburgh, PA 15222
                                                       (412) 392-0330 (phone)
                                                       (412) 392-0335 (facsimile)
                                                       Email: rlampl@lampllaw.com
Case 20-20425-GLT       Doc 282    Filed 04/30/21 Entered 04/30/21 11:44:14     Desc Main
                                  Document      Page 4 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                       Bankruptcy No. 20-20425-GLT

              Debtor.                           Chapter 11

 VIDEOMINING CORPORATION,                       Document No.

              Movant,                           Related to Doc. Nos. 274, 275, 277,
                                                278 & 280
       vs.

 ENTERPRISE BANK, WHITE OAK
 BUSINESS CAPITAL, INC., AND
 THE INTERNAL REVENUE SERVICE,

              Respondents.

                                CERTIFICATE OF SERVICE

       Robert O Lampl, John P. Lacher, Ryan J. Cooney, Sy O. Lampl and Alexander L.

 Holmquist hereby certify, that on the 30th day of April, 2021, a true and correct copy of

 the foregoing STATUS REPORT was served upon the following (via email):

 Norma Hildenbrand
 Office of the U.S. Trustee
 1001 Liberty Avenue, Suite 970
 Pittsburgh, PA 15222
 Norma.L.Hildenbrand@usdoj.gov

 Jeffrey M. Rosenthal
 Mandelbaum Salsburg P.C.
 3 Becker Farm Road
 Roseland, NJ 07068
 jrosenthal@lawfirm.ms

 Jill L. Locnikar
 700 Grant Street, Suite 4000
 Pittsburgh, PA 15219
 Jill.locnikar@usdoj.gov
Case 20-20425-GLT       Doc 282    Filed 04/30/21 Entered 04/30/21 11:44:14   Desc Main
                                  Document      Page 5 of 5




 Thomas Maxson
 Dentons Cohen & Grigsby, P.C.
 625 Liberty Avenue
 Pittsburgh, PA 15222
 Thomas.maxson@dentons.com

 George T. Snyder
 125 1st Ave
 Pittsburgh, PA 15222
 gsnyder@stonecipherlaw.com


 Date: April 30, 2021                                 /s/ Robert O Lampl
                                                      ROBERT O LAMPL
                                                      PA I.D. #19809
                                                      JOHN P. LACHER
                                                      PA I.D. #62297
                                                      RYAN J. COONEY
                                                      PA I.D. #319213
                                                      SY O. LAMPL
                                                      PA I.D. # 324741
                                                      ALEXANDER L. HOLMQUIST
                                                      PA I.D. #314159
                                                      Counsel for the Debtors
                                                      223 Fourth Avenue, 4th Floor
                                                      Pittsburgh, PA 15222
                                                      (412) 392-0330 (phone)
                                                      (412) 392-0335 (facsimile)
                                                      Email: rlampl@lampllaw.com
